JOHNSON, District Judge.
The defendant, Carl Edelson, was sentenced by this court on May 6, 1936, in case to No. 9180, March term, 1936, to a term of one year and one day on each of four counts to run consecutively and to commence at the expiration of a sentence by the District Court of the United States for the Southern District of New York now being served by the defendant. Petitioner was also sentenced by this court on May 6, 1936, in case No. 8957, March term, 1935, to a term of one year and one day to run consecutively to the above sentence imposed in case No. 9180.
On July 14, 1936, a petition was presented in behalf of the defendant “for a. hearing for the purpose of review and reduction of the sentence of Carl Edelson.”
Since the term of court at which the defendant was sentenced has expired, the court is without jurisdiction to reduce the sentence. United States v. Benz, 282 U.S. 304, 51 S.Ct 113, 75 L.Ed. 354; United States v. Mayer, 235 U.S. 55, 35 S.Ct. 16, 59 L.Ed. 129.
The defendant in his brief contends that notwithstanding the fact that the term .at which he was sentenced has gone by, the court has the power to invoke probation, since the defendant lias not yet begun the service of the sentence imposed by this court. Under the Probation Act (18 U.S.C.A. § 724 et seq.), the court has the power to grant probation even after the expiration of the term at which the defendant was sentenced, provided the defendant has not begun service of the sentence. Nix v. James (C.C.A.) 7 F.(2d) 590; Kriebel v. United States (C.C.A.) 10 F.(2d) 762. It appears that the defendant is now serving the sentence imposed by the District Court for the Southern District of New York, and therefore has not commenced service of the sentence imposed by this court.
In view of the investigation of the probation officer and his report recommending probation, a hearing should be held for the purpose of considering whether probation should be granted.
It is ordered that the Warden of the United States Northeastern Penitentiary produce the defendant, Carl Edelson, before the court on September 22, 1936, at 10 o’clock a. m. at Lewisburg, Pa., for a hearing to determine whether the defendant should be granted probation.